DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-12, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (2009/0289993) in view of Xie et al. (2010/0156992).

 	Regarding claims 1, 21 and 22, Yamaguchi teaches a fluid ejection system comprising: 
a first fluid ejection module (fig. 2, higher, leftmost module 30) comprising a first module face (fig. 2, module face shown) and a first row of first ejection heads (fig. 2, rightmost row of heads 31 on first fluid ejection module) having first ejection faces (fig. 2, faces of heads) along the first module face, the first module face having a first end (fig. 2, end of first module lowest on page); 
a second fluid ejection module (fig. 2, lower, leftmost module 30) comprising a second module face (fig. 2, module face shown) and a second row of second ejection heads (fig. 2, rightmost row of heads 31 on second fluid ejection module) having second ejection faces (fig. 2, faces of second ejection heads) along the second module face, the second module having a second end opposite the first end (fig. 2), end of second module highest on page); and 
a wiper (fig. 4, item 40) to be moved from the first fluid ejection module to the second fluid ejection module (see fig. 5), wherein the first module face is spaced from the second module face by an inter-module mesoscale gap (see fig. 2, note that the first and second modules are spaced by a gap. Note that, from what Examiner can tell, the word “mesoscale” is almost exclusively used in a meteorological context, and thus until there is claim language further specifying what is meant by “mesoscale”, Examiner is defining the gap disclosed by Yamaguchi to be mesoscale),
wherein the inter-module mesoscale gap is between closest points of the first module face and the second module face (see fig. 2).
Yamaguchi does not teach wherein the gap is at least 0.1 millimeters and no more than 1.3 millimeters. Xie teaches this (Xie, [0031], see fig. 2, 3, Note that, if the overall height of the module is 1.3 mm, this is necessarily larger than the gap between abutting edges of two adjacent fluid ejection modules 210, as shown in figure 2. Further, the gap between adjacent abutting edges is larger than 1/130th of the overall height of the module and is larger than 0.1 millimeters). It would have been obvious to one of ordinary skill in the art at the time of invention to space the printhead modules disclosed by Yamaguchi the manner disclosed by Xie because doing so would amount to applying a known module spacing to a row of printhead modules to obtain predictable results. In other words, because Yamaguchi does not disclose any specifics regarding relative sizes of head modules and spacing, it would have been obvious to look to Xie for general teachings of such relative sizings. 
Furthermore, MPEP 2144.05 states that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover workable ranges. Here, Yamaguchi teaches the general conditions, and thus the exact workable range claimed is not patentable in view of the prior art disclosures. Thus, even if Xie did not teach the exact range claimed, such a range would have been readily discoverable by routine experimentation and would not itself be patentable.  	Regarding claim 2, Yamaguchi in view of Xie teaches the fluid ejection system of claim 1, wherein the wiper comprises a rounded wiper having a diameter, wherein the intermodule mesoscale gap is less or equal to 7% of the diameter (Yamaguchi, see figs. 2, 4, 10A, Note that the gap between head modules is a tiny fraction of the diameter of the combined rounded wiper 41/42).

Regarding claim 3, Yamaguchi in view of Xie teaches the fluid ejection system of claim 1, wherein the first fluid ejection module comprises: a body extending between the first ejection heads and connecting the first ejection heads as a single unit (Yamaguchi, see fig. 4, item 21), the body having a lower face adjacent the first fluid ejection faces and extending in a first plane (Yamaguchi, see fig. 4A); and 
a bumper outwardly extending from an end of the body, the bumper having an outer tip forming the first end of the module, the bumper having a bridging face extending in a second plane parallel wiper, when moving from the first module to the second module, contacts the bridging face prior to contacting the second module (Yamaguchi, see illustration).

    PNG
    media_image1.png
    356
    664
    media_image1.png
    Greyscale
 	Regarding claim 4, Yamaguchi in view of Xie teaches the fluid ejection system of claim 3, wherein the bumper is joined to the body (Yamaguchi, see fig. 4). 	Regarding claim 5, Yamaguchi in view of Xie teaches the fluid ejection system of claim 3, wherein the bumper is integrally formed as a single unitary body with the body (Yamaguchi, see fig. 4). 	Regarding claim 6, Yamaguchi in view of Xie teaches the fluid ejection system of claim 3, wherein the second fluid ejection module further comprises: a second body extending between the second ejection heads and connecting the second ejection heads as a second single unit; and a second bumper outwardly extending from an end of the second body opposite, the second bumper having an outer tip forming the second end of the second module (Yamaguchi, Note that each of the fluid ejection modules has the same construction, and thus because the first fluid ejection module has all the claimed components, so does the second).

Regarding claim 9, Yamaguchi in view of Xie teaches the fluid ejection system of claim 1, wherein the first module further comprises: a third row of third ejection heads (Yamaguchi, fig. 2, first row of heads 31 of top left module 30) parallel to the first row (Yamaguchi, see fig. 2); a body extending between and joining the first row of first ejection heads and the third row of third ejection heads as a single unit (Yamaguchi, fig. 2, portion of module 30 between first and third row); and a bumper outwardly extending from an end of the body, the bumper having an outer tip forming the first end of the module, the bumper having a bridging face continuously extending along the end of the body opposite to an end of the first row and an end of the second row second such that the wiper, when moving from the first module to the second module, contacts the bridging face prior to contacting the second module (Yamaguchi, see illustration above). 	Regarding claim 10, Yamaguchi in view of Xie teaches the fluid ejection system of claim 9, wherein the first row is staggered relative to the third row (Yamaguchi, see fig. 2), wherein the bridging face has a first portion opposite the end of the first row and a second portion opposite the end of the second row, the second row extending beyond the first portion of the bumper (Yamaguchi, Note that the second row can be said to “extend beyond” the first portion of the bumper in any number of directions. In other words, because no directionality has been claimed for the extension, the second row can meet the limitation in many ways). 	Regarding claim 11, Yamaguchi in view of Xie teaches the fluid ejection system of claim 1, wherein the first module further comprises: a third row of third ejection heads (Yamaguchi, fig. 2, leftmost row of first module) parallel to the first row; a body extending between and joining the first row of first ejection heads and the third row of third ejection heads as a single unit (Yamaguchi, see fig. 2); a first bumper outwardly extending from an end of the body opposite the first row of first ejection heads; and a second bumper spaced from the first bumper and outwardly extending from the end of the body opposite the third row each having a bridging face such that the wiper, when moving from the first module to the second module, contacts the bridging face prior to contacting the second module (Yamaguchi, see illustration, Note that each module has a stepped edge with two bumpers, each bumper corresponding to a row of heads). 	Regarding claim 12, Yamaguchi in view of Xie teaches the fluid ejection system of claim 11, wherein the first row is staggered relative to the third row and wherein the third row of third ejection heads extends beyond the first bumper (Yamaguchi, Note that the third row can be said to “extend beyond” the of the bumper in any number of directions. In other words, because no directionality has been claimed for the extension, the third row can meet the limitation in many ways).

Regarding claims 17 and 18, Yamaguchi in view of Xie teaches the fluid ejection system of claim 1, comprising first and second bumpers opposed to each other on the first and second fluid ejection modules and forming the gap between the bumpers (Yamaguchi, see illustration above) and wherein the first bumper has a first tip, and the second bumper has a second tip, and wherein the inter-module mesoscale gap is between the first tip and the second tip (Yamaguchi, see illustration, note that the first and second tips are being defined as corresponding to the illustrated outer tip).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view Xie as applied to claim 6 above, and further in view of Dowell (9,987,845).

Regarding claim 7, Yamaguchi in view Brugue Garvi teaches the fluid ejection system of claim 6, wherein the second fluid ejection module comprises a third row of third fluid ejection heads (Yamaguchi, fig. 2, leftmost row of heads 31 on bottom left head module 30) projecting beyond the second row of second fluid ejection heads (Yamaguchi, fig. 2, note that the third row extends further toward the first head module than the second row) and almost overlapping the first row of first fluid ejection heads of the first fluid ejection module (Yamaguchi, see fig. 2).
Yamaguchi in view Xie does not teach actual overlap of the third row of heads and the first row of heads. Dowell teaches this (Dowell, see fig. 1, Note that heads 14D and 14C overlap each other). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange the heads of different head modules to overlap each other in the conveyance direction because doing so would allow for the overlapping nozzles of each head to compensate for the inter-module gap, thereby eliminating banding.   	Regarding claim 8, Yamaguchi in view Xie teaches the fluid ejection system of claim 1. Yamaguchi in view Xie does not teach wherein the body comprises a shroud having openings through which the first ejection heads project. Dowell teaches this (Dowell, see fig. 4, Note shroud 20 through which heads 14 project). It would have been obvious to one of ordinary skill in the art at the time of invention to project the heads through a shroud, as disclosed by Dowell, instead of keeping the heads within a head case, as disclosed by Yamaguchi in view Xie because doing so would amount to substituting one known head mounting technique for another to obtain predictable results. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view Xie as applied to claim 6 above, and further in view of Jandus (1,596,490).

Regarding claims 19 and 20, Yamaguchi in view Xie teaches the fluid ejection system of claim 1. Yamaguchi in view of Xie does not teach wherein the first bumper is a looped bumper comprising a partial loop of material. Jandus teaches a shock-absorbing bumper formed of a partial loop of material (Jandus, see fig. 3, Note partial loop of component 2 to form a resilient bumper). It would have been obvious to one of ordinary skill in the art at the time of invention to add the bumper disclosed by Jandus to the end portions of the head modules disclosed by Yamaguchi in view of Xie because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because it was well known at the time of invention that head modules could collide to impact each other and adversely affect alignment of the head modules, it would have been obvious to add shock absorbers to the head modules to minimize such effects. Further, upon deciding to add shock absorbers, it would have been obvious to look to absorber arrangements such as that disclosed by Jandus.

Response to Arguments
Applicant’s arguments, filed 3/28/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xie.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853